Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 6-17 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Beucler (U.S Patent No. 3292634).
Regarding claim 1,  Beucler discloses a capsule for an aerosol-generating device, comprising: a base of a thermally-conductive material (by reference sign 5, fig. 4 and column 1, lines 42-45), the base defining a first cavity therein (space by reference sign 16, fig. 4), the base including a first surface, the first surface defining an opening to a second cavity (space by reference sign 5, fig. 4), the first surface including a first plurality of apertures through the first surface (by reference sign 6, figs. 3-4), the first plurality of apertures being around the opening to the second cavity (the cavity by reference sign 2, fig. 4); and a cover (by reference sign 9, figs. 2-3) coupled to the base and on the base, the cover including a second plurality of apertures (by reference sign 10, figs. 2-3) in a middle portion of the cover, the first plurality of apertures and the second plurality of apertures defining an air flow path through the base and the cover (see fig. 4).  
Regarding claim 2, Beucler discloses the base further includes: a first wall; and a second wall, the first surface connecting the first wall and the second wall, the first surface, the first wall and the second wall defining the first cavity (space by reference sign 16, fig. 4).  
Regarding claim 3, Beucler discloses a width of the first cavity increases as the first wall and the second wall extend from the first surface (width increases from reference sign 5 to reference sign 10 of fig. 4).  
Regarding claim 4, Beucler discloses the width continuously increases from a bottom portion to a top portion (width increases from reference sign 5 to reference sign 10 of fig. 4).  
Regarding claim 6 Beucler discloses the first wall, the second wall and the first surface are integral (column 2, lines 26-31).  
Regarding claim 7, Beucler discloses the first plurality of apertures are in a circular pattern (reference sign 6, fig. 5).  
Regarding claim 8, Beucler discloses the first plurality of apertures are in a single circular line.  
Regarding claim 9, Beucler discloses wherein the cover includes, a second surface (by reference sign 9, figs. 3-4), and a third surface (by reference sign 14, figs. 3-4), the second surface and the third surface being at different heights, the second plurality of apertures being in the third surface (see figs. 3-4).  
Regarding claim 10, Beucler discloses the third surface (by reference sign 14, fig. 4) is elevated with respect to the second surface (by reference sign 9, fig. 4).  
11. (Original) The capsule of claim 1, wherein the cover includes an overhang coupled to the base.  
Regarding claim 12, Beucler discloses a width of the first cavity increases along a first direction and a width of the second cavity decreases along the first direction (the direction from reference sign 5 to reference sign 10 of fig. 4).  
Regarding claim 13, Beucler discloses the first direction is a longitudinal direction of the capsule (the direction from reference sign 5 to reference sign 10 of fig. 4).  
Regarding claim 14, Beucler discloses the second plurality of apertures are over an interior wall of the base, the interior wall defining an end of the second cavity (see fig. 4).  
Regarding claim 15, Beucler discloses an aerosol-forming substrate (reference sign 16, fig. 4) in the first cavity.  
Regarding claim 16, Beucler discloses the aerosol-forming substrate includes tobacco (reference sign 16, fig. 4) .  
Regarding claim 17, Beucler discloses the second plurality of apertures are in a circular pattern including at least two circles (reference sign 10, figs 2-3).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beucler (U.S Patent No. 3292634).  Although Beucler does not expressly disclose the maximum value of the width.  The only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device; the device having the claimed dimensions would not perform differently.  Therefore, the claimed device was not patentably distinct from the prior art device (see In Gardnerv.TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984)).
Claims 18-19 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Monsees et al. (U.S Patent No. 8915254) in view of Beucler (U.S Patent No. 3292634).
Regarding claim 18, Monseess discloses an aerosol-generating device comprising a capsule and a heating system configured to heat the base of the capsule (Abstract and figs. 1-4).  However, Monsees does not expressly disclose the shape of capsule as claimed. Beucler discloses a capsule for an aerosol-generating device, comprising: a base of a thermally-conductive material (by reference sign 5, fig. 4 and column 1, lines 42-45), the base defining a first cavity therein (space by reference sign 16, fig. 4), the base including a first surface, the first surface defining an opening to a second cavity (space by reference sign 5, fig. 4), the first surface including a first plurality of apertures through the first surface (by reference sign 6, figs. 3-4), the first plurality of apertures being around the opening to the second cavity (the cavity by reference sign 2, fig. 4); and a cover (by reference sign 9, figs. 2-3) coupled to the base and on the base, the cover including a second plurality of apertures (by reference sign 10, figs. 2-3) in a middle portion of the cover, the first plurality of apertures and the second plurality of apertures defining an air flow path through the base and the cover (see fig. 4).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to use the shape of the capsule as taught by Beucler for the benefits of the airflow.
Regarding claim 19, Monsees discloses the heating system includes a heater and a heater sleeve covering a portion of the heater (by reference signs 27 and 26 of fig. 3)
Regarding claim 22, Beucler discloses the aerosol-forming substrate includes tobacco (reference sign 16, fig. 4) .  
Claims 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Monsees et al. (U.S Patent No. 8915254) in view of Beucler (U.S Patent No. 3292634) and further in view of Zitzke (U.S Pub. No. 20170215485).  Monsees does not expressly disclose a biasing element to provide a force to the capsule to contact the heating source.  Zitzke discloses using a spring to provide electrical contact for the capsule [0037].  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to use a spring (biasing element) to provide a force to the capsule of Monsees and Beucler such that the capsule contacts the heater sleeve which abut walls of the second cavity.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHU H NGUYEN whose telephone number is (571)272-5931. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on 5712703882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHU H NGUYEN/            Examiner, Art Unit 1747